DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              M.L., the mother,
                                 Appellant,

                                     v.

          DEPARTMENT OF CHILDREN AND FAMILIES and
                   GUARDIAN AD LITEM,
                         Appellees.

                               No. 4D20-2341

                           [January 28, 2021]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Michael Linn, Judge; L.T. Case No.
312018DP000042.

   Antony P. Ryan, Director, and Paul O'Neil, Assistant Regional Counsel,
of the Office of Criminal Conflict and Civil Regional Counsel, Fourth
District, West Palm Beach, for appellant.

  Andrew Feigenbaum of Children's Legal Services, West Palm Beach, for
appellee Department of Children and Families.

   Kimberly Kanoff Berman, Guardian ad Litem Program, Defending Best
Interests Project, of Marshall Dennehey Warner Coleman & Goggin, Fort
Lauderdale, and Thomasina F. Moore, Statewide Director of Appeals,
Statewide Guardian ad Litem Office, Tallahassee, for appellant Guardian
ad Litem.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GROSS and ARTAU, JJ., concur.

                          *           *         *

   Not final until disposition of timely filed motion for rehearing.